DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 6/24/2021 and 12/19/2021 have been considered by the examiner.
Applicant is reminded that they have a duty to disclose information that is material to patentability.  The information disclosure statement is not intended to be a reference library of all the information that may pertain to the art disclosed in the patent.  Only references that are material to the patentability of the claims are to be listed in the information disclosure statement.  Please see 37 C.F.R. 1.56(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the maintenance are within the housing must be shown or the feature(s) canceled from the claim(s).  See the 35 U.S.C. 112(a) rejection below for further discussion of this claim limitation.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “a maintenance area within the housing” which was not sufficiently described in the original disclosure.  Paragraphs [0035], [0049], and [0055] state that the maintenance area is outside the housing, which directly contradicts the claim language.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the maintenance access” and “the maintenance worker” which lack proper antecedent basis in the claims.
Claim 6 recites “a handler door”.  It is not clear whether this is the same limitation as “a handler door” from claim 1 or is a new limitation.
Claim 7 recites “the handler door”, but it is not clear to which handler door the Applicant is referring.
Claim 7 recites “the maintenance worker” which lacks proper antecedent basis in the claims.
Claim 12 is dependent on itself.
Claim 15 recites “the racks” which does not agree in number with “a rack” from claim 11.
Claim 16 recites “the substrate handler” which lacks proper antecedent basis in the claims.
Claim 19 recites “the wall” which lacks proper antecedent basis in the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11,087,997.  Although the claims at issue are not identical, they are not patentably distinct from each other because they use equivalent language and the instant claim encompasses the patent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0144060 A1), embodiment of fig. 6b in view of embodiment of fig. 5.
Consider claims 1, 6, and 7.  As best understood in view of the 35 U.S.C. 112 rejections above, Park teaches a substrate processing apparatus, comprising:  a housing (walls defining chambers of 5, 7, and 9) comprising a front wall and a back wall, with a first side wall and a second side wall extending between the front wall and the back wall (see marked fig. 6b below); a first and second reactor (9b” and 9c”) disposed within the housing, each reactor configured for processing a plurality of substrates; a substrate handling robot (7) disposed within the housing, the substrate handling robot constructed and arranged to transfer substrates; and a maintenance area within the housing and between the respective side walls, with the substrate handling robot provided adjacent the maintenance area (see marked fig. 6b below).
Park does not explicitly teach a first reactor door, a second reactor door, and a handler door as specifically claimed in the embodiment of fig. 6b.  In the embodiment of fig. 5, Park teaches a first reactor door (at M2), a second reactor door (at M3), and a handler door (at M1; see fig. 5 and paragraph [0050]) for allowing maintenance access by a maintenance worker standing in a maintenance area to a first reactor, a second reactor, and a substrate handling robot, respectively.  It would have been obvious to a person having ordinary skill in the art to modify the embodiment of Park’s fig. 6b to have a first reactor door, a second reactor door, and a handler door (see marked fig. 6b below) as taught by Park’s fig. 5 in order to easily provide service and maintenance to the components of the reactors and to the components of the robot without disassembling the system.

    PNG
    media_image1.png
    392
    650
    media_image1.png
    Greyscale

Consider claim 2.  Park teaches that at least one of the first and second reactors is provided in a lower part of a leg of the substrate processing apparatus (see fig. 6b).
Consider claim 5.  Park teaches a back door (6) in the back wall (see marked fig. 6b above).
Consider claim 8.  Park teaches that the first side wall and the second side wall are parallel to each other and are perpendicular to the front wall (see marked fig. 6b above).
Consider claims 9 and 10.  Park does not explicitly teach the dimensions of the housing and the dimensions of the maintenance area.  It would have been obvious to a person having ordinary skill in the art to modify Park’s housing to have a width of between 200 and 240 cm and to modify Park’s maintenance area to have a width between 60 and 120 cm, since such a modification would have involved a mere change in the size of components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  Please see MPEP 2144.04(IV)(A) and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  One would have been motivated to adjust the width of the housing and width of the maintenance area in order to fit within a specific footprint or to process substrates having a different size.
Consider claim 11.  Park teaches that the first reactor is provided with a first elevator (elevator of 9b”, see paragraph [0065]) to transfer a rack of substrates (500) between a first lower region of the apparatus and the first reactor.
Consider claim 12.  As best understood in view of the 35 U.S.C. 112 rejection above, Park teaches that the first elevator comprises a moveable rack support arm (520) having a bearing surface configured to support the substrate rack.
Consider claim 15.  Park teaches that the substrate handling robot is constructed and arranged to transfer substrates between a substrate cassette (4’) at a substrate transfer position and the racks in the first lower region.
Consider claim 18.  Park teaches a wall (wall surrounding 6) separating a cassette handler (5) and the substrate handling robot (7).
Consider claim 19.  Park teaches that the wall comprises a closable substrate access opening (opening selectively blocked by 6).
Consider claim 20.  Park teaches a substrate processing apparatus, comprising:  a housing (walls defining chambers of 5, 7, and 9); a first and second reactor (9b” and 9c”) disposed within the housing, each reactor configured for processing a plurality of substrates; and a substrate handling robot (7) disposed within the housing and constructed and arranged to transfer substrates between a substrate cassette (4) at a substrate transfer position (proximate 6) and the first and second reactor.
Park does not explicitly teach a first reactor door, a second reactor door, and a handler door as specifically claimed in the embodiment of fig. 6b.  In the embodiment of fig. 5, Park teaches a first reactor door (at M2), a second reactor door (at M3), and a handler door (at M1; see fig. 5 and paragraph [0050]) for allowing maintenance access by a maintenance worker standing in a maintenance area to a first reactor, a second reactor, and a substrate handling robot, respectively.  It would have been obvious to a person having ordinary skill in the art to modify the embodiment of Park’s fig. 6b to have a first reactor door, a second reactor door, and a handler door (see marked fig. 6b above) as taught by Park’s fig. 5 in order to easily provide service and maintenance to the components of the reactors and to the components of the robot without disassembling the system.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0144060 A1) in view of Shin et al. (US 2010/0186669 A1), hereafter referred to as Shin.
Consider claims 3 and 4.  Park does not explicitly teach a gas cabinet and a gas exhaust pipe as claimed.  Shin teaches a gas cabinet (33) constructed and arranged to provide process gas to at least one of a first and a second reactor (31).  Shin teaches a gas exhaust pipe (35) constructed and arranged to remove process gas from at least one of the first and the second reactors.  It would have been obvious to a person having ordinary skill in the art to modify Park’s apparatus with a gas cabinet and a gas exhaust pipe as taught by Shin in order to circulate a process gas in the case where a specific process gas is required to perform the desired substrate process in the reactor.
Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0144060 A1) in view of Zinger et al. (US 2004/0037675 A1), hereafter referred to as Zinger.
Consider claims 13 and 14.  Park does not explicitly teach a rack conveyor as claimed.  Zinger teaches a first lower region provided with a rack conveyor (11, see fig. 1) comprising accommodations for racks and constructed and arranged to transfer racks between a plurality of rack positions in said first lower region.  Zinger teaches that the rack conveyor comprises a support platform (11) having at least two cut-outs (15, see fig. 1) therein, the cut-outs being sized and shaped to allow a bearing surface of a rack support arm (14) to translate vertically there through and to allow the platform to support a substrate rack.  It would have been obvious to a person having ordinary skill in the art to modify Park’s first lower region with a rack conveyor as taught by Zinger in order to buffer racks of substrates for processing to improve throughput.
Consider claim 16.  Park does not explicitly teach a gate valve between the substrate handler and the first lower region.  Zinger teaches a gate valve (19) provided between a substrate handler (24) and a first lower region (proximate 11) to create a minienvironment therein.  It would have been obvious to a person having ordinary skill in the art to modify Park’s apparatus to have a gate valve between the substrate handler and the first lower region as taught by Zinger in order to isolate the regions during processing to minimize contamination of the substrates.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2015/0144060 A1) in view of Zinger (US 2004/0037675 A1) and Shin (US 2010/0186669 A1).
Consider claim 17.  Park does not explicitly teach a gas inlet and a gas outlet as claimed.  Shin teaches a minienvironment comprising a gas inlet (33) and a gas outlet (35) fluidly connected to a pump to provide a gas flow through the minienvironment.  It would have been obvious to a person having ordinary skill in the art to modify Park’s apparatus with a gas inlet and a gas outlet as taught by Shin in order to circulate a process gas in the case where a specific process gas is required to perform the desired substrate process in the reactor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652